Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the mouthpiece itself blocks the flow path) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case the claim limitation, “where in a part of the mouthpiece blocks the flow path” is not considered to exclude separate parts that are part of the mouthpiece.  Schennum discloses doors that are part of the mouthpiece (i.e. they are attached to the mouthpiece and not the other portions of the device) and block the flow.  This reads on the limitations in the claim because the doors are part of the mouthpiece.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-10 and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schennum (US 2011/0290244).
Regarding claims 1 and 3, Schennum discloses a reservoir with a mouthpiece (figure 4a and 4b, element 6) provided on a housing and defining a channel (19, 28) capable of conveying vapor into a user’s mouth.  The mouthpiece rotates between two positions, one position where the flow is blocked (figure 4a, element 19 is part of the mouthpiece and closes the flow path) as well as the valve is sealed closed (8) and a second position there the flow path is open (figure 4b, 0013, 0034).  


    PNG
    media_image1.png
    725
    479
    media_image1.png
    Greyscale








Regarding claim 5, rotating the mouthpiece of Schennum projects from the housing in both positions.  
Regarding claims 7 and 16
Regarding claims 8, 9, the mouthpiece of Schennum slides as it is rotated from first to second position and back.  
Regarding claim 10, Schennum discloses that that canister can be replaced and the unit would not be in the second position when this occurs because the valve has not been compressed by the twisting of the mouthpiece (see 0026).  

Claim(s) 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schennum (US 2011/0290244) as applied to claims 1 and 11 above, and in further view of Uhle (US 4,171,000).

    PNG
    media_image2.png
    659
    218
    media_image2.png
    Greyscale
Regarding claims 4 and 6, Schennum does not disclose that the mouthpiece retracts into the housing in the first position and instead actuates the system by rotation.  However, it is known to actuate valves using other movements, such as pushing the mouthpiece longitudinally into the housing to activate a valve.  For instance, Uhle discloses a similar simulated smoking device where the mouthpiece (figure 1, element 1, see below) has a first and second position where the mouthpiece is pushed inward longitudinally into the housing (4) to discharge smoking material (P2) and then returns to the extended position with the force of a spring (9).  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art does not disclose that a central cavity accommodates the mouthpiece and the central cavity is surrounded by the reservoir.  In the invention of Schennum above, a central cavity is surrounded by the reservoir, but connects to, instead of accommodating the mouthpiece.  The housing accommodates the mouthpiece, but is not surrounded by the reservoir.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Felton/Primary Examiner, Art Unit 1747